Citation Nr: 9912462	
Decision Date: 05/06/99    Archive Date: 05/12/99

DOCKET NO.  91-21 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to waiver of recovery of loan guaranty 
indebtedness in the original amount of $21,439.72.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel



INTRODUCTION

The appellant served on active duty from January 1963 to May 
1965.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1990 decision of the 
Committee on Waivers and Compromises (the Committee) of the 
Newark, New Jersey, Department of Veterans Affairs (VA) 
Regional Office (RO).

The procedural history of this case is set forth in the 
Board's remand of August 27, 1997.


FINDINGS OF FACT

1.  Following default in June 1981, the subject property was 
sold for an amount less than the outstanding principal, 
interest and foreclosure costs, and the resulting deficiency 
of $21,439.72 was charged to the appellant.

2.  It is not shown by the evidence that the appellant 
committed a deliberate or intentional act, over which he had 
complete control, which he knew would result in the creation 
of the indebtedness.  

3.  Further, it is not shown by the evidence that he engaged 
in any deceptive dealing regarding the circumstances that led 
to the default and foreclosure on the subject property.

4.  Monthly withholdings of the appellant's VA disability 
compensation benefits for a debt that he did not create only 
served to defeat the purpose for which the compensation 
benefits were granted.



CONCLUSIONS OF LAW

1.  After default, there was a loss of the subject property 
which served as security for the VA guaranteed loan.  38 
U.S.C.A. § 5302 (West 1991); 38 C.F.R. § 1.964(a) (1998).

2.  The appellant did not commit fraud, misrepresentation or 
bad faith in connection with the default and foreclosure of 
the subject property.  38 U.S.C.A. § 5302 (West 1991); 38 
C.F.R. § 1.965(a) (1998).

3.  Waiver of the loan guaranty indebtedness in the amount of 
$21,439.72, plus accrued interest thereon, under the standard 
of equity and good conscience is in order.  38 U.S.C.A. 
§ 5302 (West 1991); 38 C.F.R. §§ 1.963(a), 1.965(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The appellant is seeking to preclude recovery of loan 
guaranty indebtedness in the original amount of $21,439.72, 
plus accrued interest thereon.  He contends that he was not 
aware of the purchase of the subject property at [redacted]
[redacted], [redacted], New Jersey, on account that he did not 
sign any documents in connection with the closing of the 
subject property, an event that took place on April 24, 1981.  
In fact, he contends that he was not present at the closing 
in April 1981, that he never took possession of the property, 
and that he did not learn of the foreclosure action commenced 
against the property in his name until he was contacted by 
the Federal Bureau of Investigations (FBI) in 1985 in 
connection with a joint criminal investigation conducted by 
the FBI and the VA's Office of Inspector General (OIG) 
concerning allegations that several real estate firms 
operating in Willingboro, New Jersey, may have conspired with 
lenders to utilize eligible veterans as "straw buyers" to 
purchase home for unqualified buyers using U. S. Government 
insured or guaranteed loans.

The appellant further contends that other documents related 
to the purchase of the property were forgeries perpetrated by 
Mr. J. C., now deceased, former owner of Calhoun Realty, 
Willingboro, New Jersey, and Mr. B., former mortgage 
solicitor for Margaretten & Co., Inc., owners/officials of 
the respective real estate and lending firms involved in the 
purchase of the subject property.

He also contends that he never gave Mr. C. a Power of 
Attorney to purchase the subject property, rather, he states 
he did just the opposite; that after reviewing the documents 
he signed and seeing a number of false entries, he told Mr. 
C. that he was not interested in buying a home using his VA 
loan guaranty benefits.  He contends that he thought the 
matter was closed at that point and that he did not realize 
Mr. C. went ahead with the purchase pretending that he was 
the appellant on the date of settlement.

Extensive development efforts were undertaken by the RO and 
the Board to fully develop this case, including remands by 
the Board in December 1991, June 1994, and August 1997.  It 
appears at this time that no further development action is 
required as all efforts to fully develop the facts in this 
case have been exhausted.  On this point, the Board observes 
that it appears that the FBI and OIG have provided all the 
records and documentation that each office either has or is 
willing to provide regarding their respective investigations 
of the appellant and the circumstances of the purchase and 
default of the subject property.

Moreover, the appellate record now before the Board reflects 
that the appellant is without representation in this matter 
and that he does not desire further opportunity to provide 
testimony or other evidence in support of his claim.

Documents in the loan guaranty file reflect that on April 24, 
1981, a house located at [redacted], [redacted], New 
Jersey, was purchased in the appellant's name using a VA-
guaranteed loan.  The amount of the loan was $50,000, secured 
by Mortgage and Mortgage Bond dated April 24, 1981.  A letter 
from the RO was sent to the appellant at the subject property 
address on June 29, 1981, informing him that his VA loan had 
been approved.  Attached with the letter was a "Certificate 
of Eligibility" for loan guaranty benefits, originally 
issued on September 11, 1980, that indicated that the maximum 
allowable benefits ($27,500) were applied to the VA loan in 
question (LH 524 517) as of June 29, 1981.  The envelope 
containing these documents was returned to the RO by the 
Postal Service as "Attempted/Unknown."  It does not appear 
that any attempts to locate the appellant and provide him 
with these documents were undertaken by the RO.

Thereafter, a Notice of Default filed by the mortgage holder, 
New York Guardian Mortgagee Corporation, on January 12, 1982, 
indicated that the loan was in default as of June 1, 1981, 
the date the first mortgage payment was due.  No mortgage 
payments were ever paid and this default was never cured.  
The holder's Notice of Default disclosed that the subject 
property was vacant as reported by an individual employed by 
Calhoun Realty.  The employee further disclosed that the 
tenants had been recently evicted and although Calhoun Realty 
had a buyer for the property, they strongly recommended 
foreclosure because the property was vacant.  The appellant 
was listed as the record owner of the property on the Notice 
of Default, but his name was accompanied by the designation 
"c/o Calhoun Realty."

The holder filed a Notice of Intention to Foreclose on the 
same date as the Notice of Default, January 12, 1982.  The 
narrative of the servicing efforts contained the same 
information regarding the tenant's eviction, vacant status of 
property, and Calhoun Realty's recommendation that 
foreclosure proceedings be commenced immediately.  The 
appellant was listed as the owner on the Notice of Intention 
to Foreclose form, but with the same "c/o Calhoun Realty" 
designation noted on the Notice of Default.  Further, in the 
box where the owner's name and telephone number was listed, 
the form contained only the telephone number for Calhoun 
Realty.  Also, the box identifying the contact person for 
obtaining the keys to the property if vacant listed Calhoun 
Realty and its phone number.

Mortgage foreclosure proceedings were initiated against the 
appellant in June 1982, and the property was sold at a 
foreclosure sale held on July 7, 1983.  Prior to the 
foreclosure sale, VA conducted a refunding/equity review in 
June 1983 at which time refunding was not recommended because 
it appeared that the property was abandoned and never 
occupied by the appellant.  Thereafter, in February 1984, a 
subsequent holder of the mortgage, Federal National Mortgage 
Association, was paid a claim under the VA's loan guaranty 
obligation, and the appellant was found to be responsible for 
$21,439.72 under the legal theory of indemnity.  See Advice 
Regarding Indebtedness of Obligors on Guaranteed or Insured 
Loans, VA Form 26-1833 (Feb. 1, 1984).

Regarding the default and foreclosure of the property on  
[redacted], the Board notes that nowhere in the claims 
or loan guaranty files is it shown that the mortgage holders 
or VA had any direct contact with the appellant concerning 
the circumstances of the default and foreclosure.

In May 1989, the appellant filed a request for waiver of the 
charged loan guaranty debt.  His claim was denied by the 
Committee in August 1990 on the basis of bad faith, 
specifically, that he abandoned the property and made no 
effort to sell it prior to foreclosure.  This appeal 
followed.  Subsequently, the Committee reconsidered the case 
in March 1995, but again denied the claim on the basis of bad 
faith.  That decision was based essentially on the Regional 
Counsel's opinion of December 1994 that found that the 
appellant's signing of the loan application documents and his 
apparent consent to give Mr. C. a Power of Attorney to 
purchase the subject property made him a co-conspirator in 
Mr. C's fraudulent scheme.

Most recently, the Committee denied the claim on the basis of 
fraud.  See Supplemental Statement of the Case under cover 
letter dated February 20, 1998.  That decision was based in 
large part on redacted copies of reports prepared by the FBI 
and OIG obtained as a result of the Board's remands.  The 
Committee concluded that the FBI/OIG reports, when read 
together with the balance of the evidence of record, 
indicated that the appellant defrauded the government by 
purchasing several properties, including, presumably, the 
subject property, using false information.  The Committee 
further found that given the appellant's dealings with 
Messrs. C. and B., he had a responsibility to withdraw 
certain documents he signed to purchase the subject property 
once he decided not to go through with the purchase.  His 
responsibility to take this action was viewed by the 
Committee to be of heightened importance given his apparent 
admission that he knew these two individuals were involved in 
questionable real estate dealings at that time.

Based on the limited amount of information available, the 
FBI/OIG investigation of this matter in 1985-87 revealed the 
following:  The appellant purchased two properties in 
Willingboro, New Jersey, using his VA loan guaranty 
eligibility in 1968 and 1976.  Both properties went into 
foreclosure.  In 1981, Mr. C. asked the appellant to act as a 
"strawbuyer" in the purchase of two additional properties 
in Willingboro.  He signed numerous documents for Mr. C. but 
did not attend the settlement for either house.  Both of 
these properties, which included the [redacted] house, 
went into default as well.  However, criminal prosecution of 
a number of individuals, including the appellant, was 
declined by the U. S. Attorney's Office when it was 
discovered that real estate owners, as well as mortgage 
company and title company officials were involved in the 
scheme.  These facts were obtained from the FBI's report to 
the RO's District Counsel dated September 20, 1989, and from 
an undated, redacted report obtained by the RO from the FBI 
in February 1998.

The aforementioned report to the RO's District Counsel dated 
in September 1989 indicated that although the appellant's 
version of the facts was neither confirmed nor denied by 
independent sources, he evidently told Mr. C. that he was not 
interested in going ahead with the purchases after he 
reviewed the documents he gave Mr. C. and found numerous 
false statements.  These facts were obtained as a result of 
FBI interviews with the appellant conducted on February 7th & 
8th, 1985.  Summary transcript reports of these interviews 
are of record.  The Board will briefly set forth important 
points from these interviews as they relate to the facts in 
this case.

The interview transcripts reflect that the appellant 
disclosed to the FBI that he had known Messrs. C. and B. for 
many years (over 15 years) and that he had done contracting 
repair work for HUD properties managed by Mr. C.  Further, he 
disclosed that the only two houses he ever owned were 
purchased from Mr. C.  When the FBI contacted him in 1985 and 
inquired about a property on [redacted], he called Mr. 
C. on February 6, 1985, to inquire about this property 
because he stated that he had no knowledge of the 
transaction.  Mr. C. told the appellant that he could not 
recall the deal without looking through his records, so he 
asked him to call back the next day to give him a chance to 
gather records on the deal.  The next day, February 7th, Mr. 
C. called the appellant back and informed him that he had 
purchased the property without his permission.  Mr. C. 
further advised the appellant that he could make certain 
files "disappear" so that the authorities could not trace 
what had occurred.  Mr. C. urged the appellant not to meet 
with the FBI on this matter until he had a chance to brief 
him on what to tell the FBI investigators.  Mr. C. then asked 
the appellant to sign a back-dated Power of Attorney, but he 
refused to do so.  Thereafter, the appellant called Mr. C. 
back later in the day in the presence of the FBI 
investigators and he got Mr. C. to agree to meet him at a 
local diner to discuss the matter further.  Mr. C. advised 
the appellant that Mr. B. would be present as well.

The meeting at the diner took place on February 7, 1985, 
between 7:10pm and 10:30pm.  Although the summary transcript 
reports do not describe as much, it is evident from the 
detailed nature of the reports that the appellant had an FBI 
wiretap on during the entire meeting.  Further, the appellant 
has stated on appeal that he was wired by the FBI for this 
meeting.  During the meeting, the appellant advised Mr. C. 
that he owed $21,000 on a foreclosed property and he 
expressed concern that he would never collect his VA 
disability compensation benefits on account of withholdings 
of such benefits to pay back the debt.  Mr. C. essentially 
attempted to bribe the appellant when he told him that the 
$21,000 could be raised fairly easily if he cooperated with 
him and Mr. B.  Mr. C. next produced two photocopied 
settlement statements which concerned the appellant's 
purchases of houses on [redacted] and [redacted].  
Mr. C. advised the appellant on how to interpret the data on 
the statements and Mr. C. made notations in green ink on the 
forms.  Later during the meeting Mr. C. admitted to the 
appellant that he appeared at the settlement on the 
[redacted] property pretending to be the appellant and 
that he signed all the paperwork because he had a Power of 
Attorney to do so.  The transcript summary indicated that Mr. 
C. really didn't have the appellant's permission to act as 
his attorney in this matter.  Mr. C. instructed the appellant 
not to give the two photocopied settlement statements to the 
FBI, however, the transcripts disclosed that the appellant 
did just that during his interview on February 8, 1985.

The transcripts go on to disclose that the appellant asked 
Mr. C. during the diner meeting why he used his name to buy 
the two properties that he didn't actually buy.  In response, 
Mr. C. apologized for using his name without his permission.  
The appellant asked Mr. C. and Mr. B. if they made any money 
on the two fraudulent deals, and they responded by saying 
that they made some and lost some on the deal.  Mr. C. then 
threatened the appellant by telling him that people could be 
made to "disappear" over sums of money as large as the ones 
involved in these kinds of deals, and the appellant responded 
that he was angry that they would consider killing him over 
the small amount he made in this particular deal.  Mr. C. 
calmed the appellant down by denying that he was threatening 
him.  The meeting concluded with Mr. C. advising the 
appellant to stay in touch with him surreptitiously in order 
to thwart any attempts by the FBI to wiretap his office 
telephone.  After Mr. B. left, Mr. C. asked the appellant 
about living conditions at federal prisons because he was 
aware the appellant had spent some time in a federal prison.  
The appellant advised Mr. C. that living conditions in 
federal prisons were far superior to those in State and 
county prisons.

The OIG's report of September 16, 1987, indicated that 
although the developed information disclosed that Mr. C. 
defrauded the government by purchasing several properties 
using false information, the U. S. Attorney declined 
prosecution of Mr. C. due to minimal Federal interest.  The 
OIG's report indicated that the false information was 
supplied by the appellant while he was buying homes from a 
speculator.  Their report goes on to state that the appellant 
conspired with speculators in purchasing these properties, 
the majority of which subsequently went into foreclosure 
after no payments or only a few payments were made on them.  
However, the reports from the FBI indicated that no criminal 
charges were ever filed against the appellant.

While this case was being developed for appellate review, 
some confusion arose regarding whether the FBI conducted a 
handwriting analysis of the documents signed by the appellant 
pertaining to the subject property.  It is now clear from the 
record that the FBI did not conduct such an analysis, and as 
alluded to above, no additional information concerning this 
matter appears to be forthcoming from the FBI.  However, as 
detailed below, OIG conducted a handwriting analysis in March 
1993.

The loan guaranty file contains twelve (12) documents bearing 
the appellant's signature pertaining to the purchase of the 
subject property ([redacted]).  According to a 
handwriting analysis conducted by OIG's Technical Laboratory 
in March 1993, the appellant produced his signature that 
appeared on his application for the VA-guaranteed loan and 
seven other documents pertaining to the purchase contract for 
the subject property.

Specifically, these documents included the VA Form 26-1820, 
Report of Home Loan Processed on Automatic Basis, dated May 
22, 1981; the VA Form 26-8497, Request for Verification of 
Employment, dated February 12, 1981; the Calhoun Realty 
purchase contract dated March 16, 1981; an undated statement 
concerning overpayment/debts on VA education loans; the 
Commercial Mortgage Company Residential Loan Application 
dated February 10, 1981; the Wood Destroying Insect 
Information - Termite Inspection report dated March 29, 1981; 
the New Jersey Mortgage Bond, VA Form 26-6328a; and, the New 
Jersey Mortgage, VA Form 26-6328.  Regarding the loan 
application, the Board observes that the VA Form 26-1820 was 
dated May 22, 1981, as signed by an official of the lender, 
Margaretten & Company, Inc.  The appellant's signature is not 
accompanied by a date, but the form reflects that it was 
initially prepared on April 1, 1981.

The OIG concluded that the appellant "probably" signed two 
other documents, an undated VA Interest Rate Statement and an 
undated Mortgagor's Certification attested by a closing 
attorney for the lender, Margaretten & Company, Inc.

Finally, the OIG concluded that the appellant did not sign 
the HUD-1 Settlement Statement dated April 24, 1981, or the 
statement dated April 4, 1981, concerning his relationship 
with his employer.

II.  Analysis

Waiver of loan guaranty indebtedness may be authorized in 
which collection of the debt would be against the standard of 
"equity and good conscience."  38 U.S.C.A. § 5302(b) (West 
1991).  In essence, equity and good conscience means fairness 
to the veteran/debtor and to the government.  38 C.F.R. 
§ 1.965(a) (1998).  However, in determining whether a waiver 
of loan guaranty indebtedness may be granted, the Board must 
first address the issue of whether fraud, misrepresentation 
or bad faith exits, any indication of which precludes 
consideration of waiver of the debt under the standard of 
equity and good conscience.  38 C.F.R. § 1.965(b) (1998).  It 
should be emphasized that only one of the three elements 
(fraud, misrepresentation, or bad faith) need be shown to 
preclude consideration of waiver of recovery of the loan 
guaranty indebtedness.

Bad faith, according to the applicable regulation, 
"generally describes unfair or deceptive dealing by one who 
seeks to gain thereby at another's expense" and involves 
conduct which "although not undertaken with actual 
fraudulent intent, is undertaken with intent to seek an 
unfair advantage, with knowledge of the likely consequences, 
and results in a loss to the Government."  38 C.F.R. 
§ 1.965(b)(2).  A determination of bad faith is based on the 
circumstances which led to the default and the foreclosure, 
as well as the veteran/debtor's attitude toward contractual 
obligations, and his/her actions or omissions with respect to 
avoiding foreclosure, as indicated by the evidence of record.

Similarly, to establish fraud or misrepresentation, it must 
be determined that there was a willful misrepresentation of a 
material fact, or the willful failure to disclose a material 
fact, with the intent of obtaining or retaining, or assisting 
an individual to obtain or retain, eligibility for VA 
benefits.  It must be shown that the willful intent to either 
misrepresent or fail to disclose was done with the 
veteran/debtor's knowledge that such misrepresentation or 
failure would result in the erroneous award or erroneous 
retention of VA benefits.  The essence of fraud, 
misrepresentation, or bad faith is a willful intent on the 
part of the veteran/debtor.  The burden of proving such 
willful intent lies solely with VA.

This case has been readjudicated by the Committee pursuant to 
the precedent holding in Richards v. Brown, 9 Vet. App. 255 
(1996), and thus, the Board will address only the criteria 
provided in 38 C.F.R. § 1.965(b).

After review of the evidence of record, the Board finds that 
the appellant did not commit fraud, misrepresentation or bad 
faith in connection with the default and foreclosure on the 
[redacted] property.  Specifically, the Board finds no 
evidence of "willful intent" to seek an unfair advantage or 
"unfair or deceptive dealing" on the part of the appellant, 
with knowledge of the likely consequences, arising from his 
actions or omissions that resulted in the default in this 
case.  In this regard, the evidence is insufficient to 
establish proof of a deliberate act on the appellant's part, 
over which he had complete control, which he knew would 
result in the creation of the indebtedness.

It is important to emphasize that VA bears the burden of 
proof to establish that the appellant committed fraud, 
misrepresented a material fact or acted in bad faith.  
Notwithstanding extensive development efforts, the evidence 
is lacking to meet the burden of proof.  As fully detailed 
above, it appears that the appellant intended to use his VA 
loan guaranty benefits in 1981 to buy the subject property 
with the help of Mr. C. and Mr. B.  However, it also appears 
that he decided to forego such plans at some point in time 
prior to the settlement date, April 24, 1981.  Based on the 
information obtained from the FBI, it is shown that Mr. C. 
used information provided by the appellant and purchased the 
subject property on the aforementioned settlement date 
without the appellant's express or implied permission.  The 
Committee placed considerable reliance on the Regional 
Counsel's opinion of December 1994 regarding an apparent 
Power of Attorney that Mr. C. used to complete the 
transaction.  However, a careful read of the FBI interview 
transcripts of February 1985 clearly shows that the Mr. C. 
had no such Power of Attorney and that in fact, he appeared 
at the settlement pretending to be the appellant.  These 
facts weigh strongly in the appellant's favor that no such 
Power of Attorney was given because if one had, it is 
reasonable to conclude that Mr. C. would have had no 
incentive to pretend he was the appellant or to sign the 
appellant's name to closing documents.

The balance of the evidence is largely in the appellant's 
favor as well.  It is clear from the loan servicing documents 
in the file that the appellant never lived in the subject 
property.  As noted above, Mr. C's realty office was involved 
in the all of the pre-foreclosure transactions with the 
holder, New York Guardian Mortgagee Corp.  The holder or VA 
never contacted the appellant during the entire 
default/foreclosure proceedings.  Additionally, the fact that 
the Certificate of Eligibility and the RO's loan approval 
letter was mailed to the subject property and then returned 
as undeliverable supports the appellant's contentions to the 
extent that he had no knowledge that the [redacted]
property was purchased using his name and eligibility until 
the FBI contacted him in 1985, long after the foreclosure 
sale.

The OIG's handwriting analysis of 1993 also supports the 
appellant's contentions to a considerable degree.  As 
detailed above, it appears that he signed a number of 
documents in February and March 1981 with the intent to buy 
the property, but that he did not actually go through with 
the deal as far as he was aware of at that time.  The 
Committee's reliance on the VA loan application which is 
dated in May 1981, after the settlement date, is insufficient 
to prove fraud on the part of the appellant.  That form was 
actually signed by a lending official in May 1981; it appears 
that the appellant signed the form on April 1, 1981, when it 
was originally prepared.  Thus, this document does not 
establish that the appellant had knowledge of the completed 
sales transaction of April 24, 1981.  The same can be said of 
the Mortgage and Mortgage Bond dated April 24, 1981.  
Although OIG's handwriting analysis shows that the appellant 
signed these forms, it is clear from the evidence that he was 
not at the closing on April 24, 1981.  Hence, given the 
evidence which shows that Mr. C. altered many documents, 
including by way of changing certain factual information, see 
FBI Interview Transcripts, the fact that these forms are 
dated so as to appear that the appellant signed them on the 
closing date will not by itself support a finding that he had 
knowledge of the completed transaction.

Further, the Committee's more recent reliance on the OIG's 
report of September 16, 1987, is insufficient to support a 
finding of fraud committed by the appellant.  A careful read 
of this report refects that only the "SUBJECT" of OIG's 
investigation, an obvious reference to Mr. C., was the 
individual responsible for defrauding the government.  The 
fact that the report later mentions the appellant by name 
clearly shows that he was not the "SUBJECT."  And although 
the report goes on to say that the appellant conspired with 
speculators in the purchasing of properties, this statement 
alone, when compared to the appellant's contentions, the FBI 
reports, and the loan servicing documents, all of which show 
or claim to show that he did not actually participate in a 
scheme with Mr. C. and Mr. B. to fraudulently buy the subject 
property, is deemed to be insufficient to meet the burden of 
proof imposed on VA to show fraud, misrepresentation or bad 
faith.  It is clear that the appellant engaged in certain 
actions with the intent of buying these properties, however, 
neither the OIG's report or any other evidence affirmatively 
establishes that he committed fraud in connection with Mr. 
C's illegal purchase of the subject property using 
information, a great portion of which was falsified by Mr. 
C., provided by the appellant with his express or implied 
permission.

The Board notes that the appellate record reflects that the 
appellant committed offenses during his military service, 
that he spent some time in jail for a number of criminal 
offenses after service, and that he even claimed quite 
fraudulently that he was an ex-POW of the Vietnam War.  While 
these facts tend to diminish his credibility generally, they 
do not serve to impeach his credibility specifically with 
respect to the events in question.  In summary, what is 
lacking here is sufficient proof by the VA that the appellant 
willfully intended to defraud the government in connection 
with the purchase of the subject property.

In view of the above, the Board concludes that the 
appellant's actions did not constitute bad faith, fraud or 
misrepresentation and therefore, waiver of recovery of the 
loan guaranty indebtedness is not precluded by law.
Since the Board has concluded that no fraud, 
misrepresentation or bad faith was involved in the creation 
of the loan guaranty indebtedness, consideration of wavier of 
the debt under the standard of equity and good conscience is 
warranted.  38 C.F.R. §§ 1.963(a), 1.965(b) (1998).

"Equity and Good Conscience" will be applied when the facts 
and circumstances in a particular case indicate a need for 
reasonableness and moderation in the exercise of the 
government's rights.  The decision reached should not be 
unduly favorable or adverse to either side.  Equity and good 
conscience means arriving at a fair decision between the 
obligor and the government.  In making this determination, 
consideration will be given to the following elements, which 
are not intended to be all inclusive:  fault of debtor; 
balancing of faults; undue financial hardship; collection 
would defeat purpose of the benefits; unjust enrichment to 
either VA or debtor; and changing position to one's 
detriment.  38 C.F.R. § 1.965(a).  The list of elements 
contained in the regulation is not, however, all inclusive.  
See Ridings v. Brown, 6 Vet. App. 544, 546 (1994).

Review of the evidentiary record indicates that a substantial 
portion of the loan guaranty debt has been recouped.  
Nevertheless, in accordance with Franklin v. Brown, 5 Vet. 
App. 190 (1993), the Board must consider whether waiver of 
the indebtedness in the originally charged amount of 
$21,439.72 is in order.

After having carefully considered the appellant's hearing 
testimony and all of the other evidence of record, the Board 
concludes that the pertinent facts in this case warrant the 
exercise of reasonableness and moderation by the government 
with respect to its enforcement of collection of the loan 
guaranty indebtedness in question.

The Board finds that recoupment of the loan guaranty 
indebtedness by withholdings of his VA disability 
compensation benefits had the effect of defeating the purpose 
of those benefits.  This case is similar to Cullen v. Brown, 
5 Vet. App. 510, 513 (1993), in which the Board was advised 
to take into consideration a veteran's health and future 
employment prospects when deciding whether to waive a debt 
under the standard of equity and good conscience.  It also 
was noted in the Cullen case that requiring repayment of a 
large amount of money from an ill, unemployed veteran "would 
certainly defeat the purpose for which the appellant receives 
VA disability compensation benefits."  Id.  Such is the 
situation here.

It is shown by the record that the appellant is currently 
very ill with non-Hodgkin's lymphoma and has been out of work 
since September 1995.  His cancer is rated totally disabling 
for pension purposes, and he is service-connected for otitis 
media, rated 10 percent disabling, and for mixed hearing 
loss, left ear, also rated 10 percent disabling.  His pension 
benefits were recently granted by a rating decision in March 
1998.  The record reflects that his VA disability 
compensation benefits have been partially withheld for many 
years to pay off the loan guaranty debt in question.  In 
essence, the appellant subsists on his VA disability 
pension/compensation benefits.  When these facts are 
considered in connection with the above-cited analysis of the 
fraud/misrepresentation/bad faith elements of this case, the 
Board finds that VA's withholding of his disability 
compensation benefits for a debt that he did not create only 
served to defeat the purpose for which the compensation 
benefits were granted in first instance.  In fairness to the 
appellant, the facts of this case require the government to 
exercise forbearance.

Accordingly, waiver of the loan guaranty indebtedness in the 
amount of $21,439.72, plus accrued interest thereon, is in 
order, based on the standard of equity and good conscience.  
38 C.F.R. §§ 1.963, 1.965(a) (1998).  The amount of 
compensation withheld to recoup this debt should be refunded 
to the appellant in accordance with 38 C.F.R. § 1.967(a) 
(1998).



ORDER

Waiver of recovery of the loan guaranty indebtedness in the 
amount of $21,439.72, plus accrued interest thereon, is 
granted, and the compensation benefits withheld to recoup 
this debt should be refunded to the appellant.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals



 

